DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (U.S. Patent Application Publication 2015/0362316) in view of Román (U.S. Patent 7,419,104) and Prouty (U.S. Patent Application Publication 2013/0310971).
Kohn discloses a holder (82) for fixing a spray can (84).  There is mechanical interface for connecting a prism (36) to the holding unit (via 56, for example) and for connecting the holder to a frame (Figure 2).  The holder is securely connected to the frame; however, the connecting means are not disclosed; thereby leaving the decision to one skilled in the art. Román teaches fastening the holder to the frame by using nuts and bolts (Figures , for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used nuts and bolts to connect the holder to the frame of Kohn since this is a common means of connection, as exemplified by Román.  This connection would be both secure and releasable.  
The holding unit is arranged offset with respect to the axis of the prism holder and Kohn discloses only a single wheel.  Román teaches embodiments having one wheel (Figure 3, for example) and at least three wheels (Figures 9 and 10).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used at least three wheels with Kohn since Román teaches that these configurations are equivalent alternatives.  
Román also teaches offset (Figure 2C) and axially aligned (Figure 2A) are optional alternatives.  Prouty teaches axially aligning a prism (40) and a spray applicator (30).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured Kohn to have the alignment of Prouty in order mark a substrate as desired since Román teaches a manner in which the alignment could be arranged and exemplifies that there is no patentable distinction between aligned and offset holders.
Regarding claims 2 and 3, the examiner takes Official notice that it is known to use springs in order to securely bias adjacent elements together.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used a spring element(s) as claimed.
Regarding claim 4, the examiner takes Official notice that caps are well known to use in order to obtain a closed container and rods are common connecting devices.  For these reasons, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the holder as claimed.  Note that caps and rods are not patentable parts since they are so well known.
Kohn includes a pointer (54).
Regarding claims 7 and 8, see abstract of Kohn, for example.
Regarding claim 9, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used any known mount in order to mount the device as desired.
The nozzle of Kohn is deemed to be observable by a user (see Figure 2).
Regarding claim 12, the examiner takes Official notice that it is known to position a plurality of spray devices adjacent one another in order to, for example, spray different colors.  For this reason, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have arranged the cart as claimed.  Note that this is a duplication of existing parts which cannot patentably distinguish the apparatus in this instance.
Given the product of Kohn/Román/Prouty, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the process steps in order to properly mark a substrate, in accordance with the purpose of each of the references.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prouty (U.S. Patent Application Publication 2013/0310971) in view of Kohn (U.S. Patent Application Publication 2015/0362316) and Román (U.S. Patent 7,419,104).
Prouty discloses the cart having an aligned prism and spray device; however, the spray device does not appear to be a can holder.  Kohn and Román, as applied above, teach an aligned prism/can holder.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the arrangement of Kohn/Román with the cart of Prouty in order to readily interchangeable paints, for example.

Response to Arguments
Applicant's arguments filed 26 September 2022 have been fully considered but they are not persuasive.  Regarding the connection, fasteners such as nuts and bolts meet both secure and releasable connectors.  There is nothing outside of ordinary skill in using such fasteners are means of connection.  The rejection has been updated to reflect this arrangement.
The argument that one skilled in the art would not have been motivated to increase accuracy of Kohn is not persuasive.  Certainly, there could be instances of usage where one skilled in the art might want a great degree of accuracy; however, this is all outside of the motivation to have changed the device or the reasoning in the rejection.  Simply, Román teaches the arrangements of Kohn and of that claimed to be equivalents.  
Román has not been relied upon in the manner argued in the response.  Simply, the reference teaches arrangements (i.e., fasteners, holder arrangements and number of wheels on a frame); thereby demonstrating that these modifications to Kohn are known to and within ordinary skill of one skilled in the art.
Prouty has not been relied upon as a teaching of a spray can, as the other references teach that.  The examiner disagrees that one skilled in the art would not be capable of aligning the prism of Kohn in the manner of Prouty.  There is nothing beyond ordinary skill in aligning parts.  Kohn and Román teach these parts and Prouty provides teaching of such an alignment.
The features of the present application discussed in the response are noted; however, as discussed in the rejection, these features as claimed do not patently distinguish over the prior art.
As stated previously, because instances of Official notice have not been challenged, these have been taken as admitted prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671

/GARY S HARTMANN/Primary Examiner, Art Unit 3671